Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.   Claims 20-30 are pending.

Claim Rejections - 35 USC § 112
2.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.  Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

Claim 20, lines 5-6 recites the limitation “the first solution”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20, lines 17-18 and line 19, recites the limitation “the first ultrafiltration system”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20, line 18 recites the limitation “the first concentrated solution”.  There is insufficient antecedent basis for this limitation in the claim.

Claim 20, 6 lines preceding the last line and starting with “a bulk holding tank” recites the limitation “the second concentrated solution”.  There is insufficient antecedent basis for this limitation in the claim.





Double Patenting
4.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

5.  Claims 20-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of US Patent No. 8,546,548, in view of Winter et al. (WO 2006/031560, IDS Ref; the US equivalent is US 2006/0051347). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application and the ‘548 Patent claims a first ultra/diafiltraiton system that includes a first ultrafiltration (UF) membrane and second ultra/diafiltration system that includes a second UF membrane wherein the surface area of the second UF membrane is lower than the surface area of the first UF membrane (see claims 1, septs (a) and (F). 



The ‘548 does differs from the currently claimed application in that it does not claim the particular configuration of the first UF and second UF subsystems such as having a first holding tank for receiving a solution comprising a protein, a second holding tank for receiving a dilutive solution which is in fluid communication with the first holding tank, a first TFF affordance that includes the first filtration membrane with first surface area which is in fluid communication with the first holding tank to receive the solution that includes the protein from the first holding tank and return a first concentrated solution of the protein back to the first holding tank after passage by the first filtration membrane and includes an outlet in fluid communication with the first filtration membrane for removing permeate passing through the first filtration membrane as well as a third holding tank in fluid communication with the first UF subsystem to receive the first concentration solution that includes the protein from the first UF subsystem and a second TFF affordance holding the second filtration membrane having the second surface area which is in fluid communication with the third holding tank to receive the first concentration solution that includes the protein from the third holding tank and return a second concentrated solution that circulates the protein back to the third holding tank after passing by the second filtration membrane and the second TFF affordance including an outlet in fluid communication with the second filtration membrane for removing permeate passing through the second filtration membrane and a bulk holding tank configurable to be in fluid communication with the first UF subsystem to receive the first concentration solution form the first UF subsystem and in fluid communication with the second UF subsystem to receive the second concentration solution form the second UF subsystem as in base claim 1.

The ’548 also does not specifically claim that the first and second filtration membrane has a nominal molecular weight cut off (MWCO) of 50 kDa or less (claims 22, 25), 30 kDa or less (claims 23, 26), that the nominal MWCO of the first filtration membrane and second filtration are the same (27) or that the system contains a solution comprising pooled polyclonal human IgG (claim 29).

Winter teaches an ultrafiltering, a diafiltering and a second UF sequence (abstract; p. 2, lines 5-8; p. 10, lines 16-25; claim 1).  

Winter teaches that the first and second ultrafiltering can be accomplished for example with an UF membrane having a nominal MWCO of about 5-50 kDa, 10-40 kDa and about 30 KD. (p. 12, lines 21-25; claims 18-19). 

Winter teaches that the first and second UF and the DF are preferably accomplished with TFF across an UF, which is preferably the same membrane for each step (p. 16, lines 25-27; claim 23). 

Winter also teaches in Fig. 1 an apparatus which appears to meet the configuration of the housing complex for the first and second UF membranes currently claimed. Winter teaches an UF/DF system having an TFF UF/DF unit, which is considered a “flow filtration affordance”, having a UF/DF membrane, which is considered to meet “holding” a “filtration membrane” which is in communication with a recirculation tank which serves as a main feed and retentate reservoir, which is considered equivalent to the currently claimed “first holding tank for receiving a solution comprising a protein”. (p. 18, lines 9-14). 

Winter teaches that a pump feeds liquid from the recirculation tank through the UF/DF unit membrane and a second tank, which is considered “a second holding tank for receiving a dilutive solution, the second holding tank configurable to be in fluid communication with the first holding tank, to permit dilution of the first solution comprising the protein with the dilutive solution” holds and optionally pumps a buffer into the main circuit during constant volume diafiltration (p. 18, lines 30-34). 

Winter teaches that a third tank is used to collect and recover the filtrate existing from the ultrafiltration-diafiltration system having the TFF UF/IF unit (p. 19, lines 8-10), which is considered to applicant’s “third holding tank configurable to be in fluid communication with the first UF subsystem, to receive the first concentration solution comprising the protein from the first UF subsystem” 

Winter teaches that the concentrated antibody preparations can be used for intravenous (IVIG) administration (p. 19, lines 19-20), which is considered a polyclonal human Immunoglobulin G”. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a housing configuration as currently claimed as part of the first and second ultra/diafiltraiton systems where the surface area of the second UF membrane is lower than the surface area of the first UF membrane as claimed by the ‘548, as well as have included membranes with  specific MWCOs of 50, and 30 KDa or less  and here the pooling of concentrated IgG included polyclonal human IgG.

Those of skill in the art would have had reason to do so because Winter teaches such a subsystem housing configuration which incorporates a first/second UF membrane used for concentrating and pooling polyclonal IgG and further teaches that the membranes can have the currently recited MWCO and are performed with membrane having a MWCO which is the same for both the first and second UF membranes. The . 


6.  Claims 20-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of US Patent No. 9,175,068, in view of Winter et al. (WO 2006/031560, IDS Ref; the US equivalent is US 2006/0051347) and Gonzalez et al. (US 8,772,461, IDS Ref) . 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application and the ‘068 Patent claims a first ultra/diafiltraiton system that includes a first ultrafiltration (UF) membrane and second ultra/diafiltration system that includes a second UF membrane wherein the surface area of the second UF membrane is lower than the surface area of the first UF membrane (see claims 1, steps (a) and (F). 

Other limitations contained in the dependent claims of the current application such as using a first or second membrane with MWCO of 100 kDa or less and 50 kDa or less are claimed by the ‘068 (see claims 2-4), the nominal MWCO of the first and second filtration are the same (see claims 6-8), that the second surface area of the second filtration membrane is no more than a tenth of the first surface area of the first filtration membrane (claim 10) are claimed by the ‘068.

The ‘068 differs from the currently claimed application in that it does not claim the particular configuration of the first UF and second UF subsystems such as having a first holding tank for receiving a solution comprising a protein, a second holding tank for receiving a dilutive solution which is in fluid communication with the first holding take, a first TFF affordance that includes the first filtration membrane with first surface area which is in fluid communication with the first holding tank to receive the solution that includes the protein from the first holding tank and return a first concentrated solution of the protein back to the first holding tank after passage by the first filtration membrane and includes an outlet in fluid communication with the first filtration membrane for removing permeate passing through the first filtration membrane as well as a third holding tank in fluid communication with the first UF subsystem to receive the first concentration solution that includes the protein from the first UF subsystem and a second TFF affordance holding the second filtration membrane having the second surface area which is in fluid communication with the third holding tank to receive the first concentration solution that includes the protein from the third holding tank and return a second concentrated solution that circulates the protein back to the third holding tank after passing by the second filtration membrane and the second TFF affordance including an outlet in fluid communication with the second filtration membrane for removing permeate passing through the second filtration membrane and 

The ’068 also does not specifically claim that the first and second filtration membrane has a nominal molecular weight cut off (MWCO) of 30 kDa or less (claims 23, 26), that the second holding tank includes a dilutive solution comprising from 0.2-0.3M glycine and a pH of 4.2 or that the system contains a solution comprising pooled polyclonal human IgG (claim 29).

Winter also teaches an ultrafiltering, a diafiltering and a second UF sequence (abstract; p. 2, lines 5-8; p. 10, lines 16-25; claim 1).  

Winter teaches that the first and second ultrafiltering can be accomplished for example with an UF membrane having a nominal MWCO of about 5-50 kDa, 10-40 kDa and about 30 KD. (p. 12, lines 21-25; claims 18-19). 

Winter teaches that the first and second UF and the DF are preferably accomplished with TFF across an UF which is preferably the same membrane for each step (p. 16, lines 25-27; claim 23). 

Winter also teaches in Fig. 1 an apparatus which appears to meet the configuration of the housing complex for the first and second UF membranes currently claimed. Winter teaches an UF/DF system having an TFF UF/DF unit, which is considered a “flow filtration affordance”, having a UF/DF membrane, which is considered to meet “holding” a “filtration membrane” which is in communication with a recirculation tank which serves as a main feed and retentate reservoir, which is considered equivalent to the currently claimed “first holding tank for receiving a solution comprising a protein”. (p. 18, lines 9-14). 

Winter teaches that a pump feeds liquid from the recirculation tank through the UF/DF unit membrane and a second tank, which is considered “a second holding tank for receiving a dilutive solution, the second holding tank configurable to be in fluid communication with the first holding tank, to permit dilution of the first solution comprising the protein with the dilutive solution” holds and optionally pumps a buffer into the main circuit during constant volume diafiltration (p. 18, lines 30-34). 

Winter teaches that a third tank is used to collect and recover the filtrate existing from the ultrafiltration-diafiltration system having the TFF UF/IF unit (p. 19, lines 8-10), which is considered to applicant’s “third holding tank configurable to be in fluid communication with the first UF subsystem, to receive the first concentration solution comprising the protein from the first UF subsystem” 

Winter teaches that the concentrated antibody preparations can be used for intravenous (IVIG) administration (p. 19, lines 19-20), which is considered a polyclonal human Immunoglobulin G”. 

Gonzalez teaches a method for concentrating a plasma protein of a solution using sequential ultrafiltration which the diafiltered protein is formulated to about 0.16-30 M glycine and the pH is adjusted to about 4.3 (claim 10). 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a housing configuration as currently claimed as part of the first and second ultra/diafiltraiton systems where the surface area of the second UF membrane is lower than the surface area of the first UF membrane as claimed by the ‘068, as well as have included membranes with  specific MWCOs of 50, and 30 KDa or less  and here the pooling of concentrated IgG included polyclonal human IgG and to have further including a dilutive solution of from 0.2-0.3 M glycine and a pH of 4.2.

Those of skill in the art would have had reason to do so because Winter teaches such a subsystem housing configuration which incorporates a first/second UF membrane used for concentrating and pooling polyclonal IgG and further teaches that the membranes can have the currently recited MWCO, and Gonzalez teaches that in a scheme of two subsequent ultrafiltrations formulating a diafiltrated protein to about 0.16-/.30 M and pH to about 4.3 was known in the art. . The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 


7.  Claims 20-30 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 10,125,189, in view of Winter et al. (WO 2006/031560, IDS Ref; the US equivalent is US 2006/0051347). 

Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the present application and the ‘189 Patent claims a first ultra/diafiltraiton system that includes a first ultrafiltration (UF) membrane and second ultra/diafiltration system that includes a second UF membrane wherein the surface area of the second UF membrane is lower than the surface area of the first UF membrane (see claim 1). 

Other limitations contained in the dependent claims of the current application such as using a first or second membrane with MWCO of 100 kDa or less are claimed by the ‘189 (see claim 4 of the ‘189), 50 kDa or less (claim 5) 30 kDa or less (claim 9), the first and second ultrafiltration both have the same nominal MWCO (see claims 8-9) and a glycine diafiltration buffer of from 0.2-0.3 M glycine and a pH of 4.2 (see claim 11-13) 

The ‘189 differs from the currently claimed application in that it does not claim the particular configuration of the first UF and second UF subsystems such as having a first holding tank for receiving a solution comprising a protein, a second holding tank for receiving a dilutive solution which is in fluid communication with the first holding take, a first TFF affordance that includes the first filtration membrane with first surface area which is in fluid communication with the first holding tank to receive the solution that includes the protein from the first holding tank and return a first concentrated solution of the protein back to the first holding tank after passage by the first filtration membrane and includes an outlet in fluid communication with the first filtration membrane for removing permeate passing through the first filtration membrane as well as a third holding tank in fluid communication with the first UF subsystem to receive the first concentration solution that includes the protein from the first UF subsystem and a second TFF affordance holding the second filtration membrane having the second surface area which is in fluid communication with the third holding tank to receive the first concentration solution that includes the protein from the third holding tank and return a second concentrated solution that circulates the protein back to the third holding tank after passing by the second filtration membrane and the second TFF affordance including an outlet in fluid communication with the second filtration membrane for removing permeate passing through the second filtration membrane and a bulk holding tank configurable to be in fluid communication with the first UF subsystem to receive the first concentration solution form the first UF subsystem and in fluid communication with the second UF subsystem to receive the second concentration solution form the second UF subsystem as in base claim 1.

The ’189 also does not specifically claim that the system contains a solution comprising pooled polyclonal human IgG (claim 29). 

Winter also teaches an ultrafiltering, a diafiltering and a second UF sequence (abstract; p. 2, lines 5-8; p. 10, lines 16-25; claim 1).  

Winter teaches that the first and second ultrafiltering can be accomplished for example with an UF membrane having a nominal MWCO of about 5-50 kDa, 10-40 kDa and about 30 KD. (p. 12, lines 21-25; claims 18-19). 

Winter teaches that the first and second UF and the DF are preferably accomplished with TFF across an UF which is preferably the same membrane for each step (p. 16, lines 25-27; claim 23). 



Winter teaches that a pump feeds liquid from the recirculation tank through the UF/DF unit membrane and a second tank, which is considered “a second holding tank for receiving a dilutive solution, the second holding tank configurable to be in fluid communication with the first holding tank, to permit dilution of the first solution comprising the protein with the dilutive solution” holds and optionally pumps a buffer into the main circuit during constant volume diafiltration (p. 18, lines 30-34). 

Winter teaches that a third tank is used to collect and recover the filtrate existing from the ultrafiltration-diafiltration system having the TFF UF/IF unit (p. 19, lines 8-10), which is considered to applicant’s “third holding tank configurable to be in fluid communication with the first UF subsystem, to receive the first concentration solution comprising the protein from the first UF subsystem” 

Winter teaches that the concentrated antibody preparations can be used for intravenous (IVIG) administration (p. 19, lines 19-20), which is considered a polyclonal human Immunoglobulin G”. 

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a housing configuration as currently claimed as part of the first and second ultra/diafiltraiton systems where the surface area of the second UF membrane is lower than the surface area of the first UF membrane as claimed by the ‘189, as well as have used the system with a solution that includes pooled polyclonal human IgG.

Those of skill in the art would have had reason to do so because Winter teaches such a subsystem housing configuration which incorporates a first/second UF membrane used for concentrating and pooling polyclonal IgG. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 


8.  The following prior art not relied upon is considered pertinent to applicant’s disclosure:

Wang et al. "Cascade ultrafiltration bioreactor-separator system for continuous production of F(ab)2 fragment from immunoglobulin G" Journal of Membrane Science 351 (2010) 96–103.

Wang teaches a two stage UF system for purification of antibody fragment using a 10 kDa MWCO membrane in the first stage and a 70 kDa membrane in the second stage (abstract). However, Wang does not teach that the second UF membrane has a surface area which is less than the surface area of the first UF as currently claimed. 

9. No claim is allowed.

10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

March 26, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644